EXHIBIT 10.1

 

VALENCE TECHNOLOGY, INC.

 

April 19, 2007

 

Mr. Carl E. Berg

West Coast Venture Capital, Inc.

10050 Bandley Drive

Cupertino, CA 95014

 

Re: Financing Commitment

 

Dear Mr. Berg:

 

This letter is entered into in connection with an agreement entered into by West
Coast Venture Capital, Inc. (WCVC) and Valence Technology, Inc. (Valence).

 

Pursuant to the agreement reached today, WCVC, has funded One Million Dollars
($1,000,000.00) to Valence, to purchase 925,926 shares of common stock. The per
share price of the common stock sold to WCVC is $1.08 which represents the
closing bid price of the common stock on the principal market on April 18, 2007.

 

 

Sincerely,

 

 

VALENCE TECHNOLOGY, INC.

 

 

 

/s/ Robert L. Kanode                

 

Robert L. Kanode

 

 

Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

West Coast Venture Capital, Inc.

Carl E. Berg

 

/s/ Carl E. Berg                                    

 

 

 

 

 

 